Citation Nr: 1514774	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  09-00 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1984 to December 1989 and from July 1991 to November 2005.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

The Veteran does not have a currently diagnosed heart disorder, to include coronary artery disease.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder, to include coronary artery disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's April 2006 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent a March 2010 VA examination in conjunction with his claim for hypertension, which included a normal cardiac examination.  As there is no indication that the Veteran had a diagnosed heart disorder at that examination, and medical records to date do not diagnose any heart disorder at any time, the Board finds the March 2010 VA examination is sufficient and that a separate heart examination in conjunction with the current claim on appeal is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

By way of history, in March 2012 the Veteran testified before the Board in a video hearing, and his claim for service connection for coronary artery disease (CAD) was denied by the Board in a May 2012 decision.  In September 2013, pursuant to a settlement agreement in the case of Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), VA sent the Veteran a letter notifying him of an opportunity to receive a new Board decision that would correct any potential due process errors relating to his March 2012 hearing.  See Bryant v. Shinseki.  23 Vet. App. 488 (2010).  In October 2013, the Veteran responded that he wished to have the prior Board decision vacated and a new decision issued following a new hearing before the Board.  In June 2014, the Board vacated its May 2012 decision, and in February 2015 the Veteran again testified at a video hearing before the undersigned.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic disorders, to include CAD, may be established on a presumptive basis if the disorder was manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran alleges he is entitled to service connection for CAD.  While the Veteran acknowledges he is not currently diagnosed with CAD, he contends that he was told he had CAD by medical providers while in service and argues that service connection is warranted because he has a blood clotting disorder (Factor V Leidon), hypertension, and high cholesterol, which are all early symptoms of and primary causes of CAD.  Notably, the Veteran has a pending claim for service connection for hypertension, which was remanded by the Board in May 2012 for a new VA examination.  That claim will be adjudicated in a separate Board decision.

The Veteran's service treatment records do not show treatment for or a diagnosis of any heart disorder, to include CAD, while in service.  Service treatment records do show numerous elevated blood pressure readings and lab results indicating high cholesterol levels.  At his February 2015 hearing, the Veteran testified that he complained about heart trouble while in service, underwent testing related to his heart several times, and that the results of those tests were all negative.  Service treatment records show that in April 1987 the Veteran complained of chest pains and wheezing, which were precipitated by exercise.  An electrocardiogram (EKG) was normal and physical examination revealed normal heart rhythm and no ectopic beats.  The VA examiner reported no correlation between the Veteran's chest pain and his heart rate, rhythm, or ST segments.  In February 1988, the Veteran complained of sharp chest pains, which were more painful when running, and reported a family history of heart disease and spontaneous pneumothorax.  Physical examination revealed regular rhythm and rate, no murmurs, and no ectopic beats.  An EKG was normal and the examiner assessed pleuritic chest pain.  In a March 1988 follow-up appointment, the examiner instructed the Veteran to return to the clinic as needed, avoid sit-ups for two weeks, and increased the Veteran's dose of anti-inflammatories.  In June 1988, the Veteran reported to the hospital complaining of chest pain upon inspiration, but did not complain about shortness of breath or respiratory difficulty.  Notably, he had been released from that same hospital five days prior following treatment for a viral infection.  On examination, the Veteran's heart had a regular rate without murmurs or gallops.  Physicians diagnosed right lower lobe pneumonia, documented pleuritic type chest pain, and placed the Veteran on leave for ten days following discharge.  In June 1989, an EKG indicated possible atrial enlargement but otherwise normal results, although the accompanying report documented a normal EKG.

In October 2001, the Veteran was put on a permanent physical profile for chronic back pain and deep vein thrombosis (DVT).  Significantly, the profile did not document any heart problems and did not restrict the Veteran's ability to perform a number of exercises.

The Veteran claims he received a diagnosis of CAD at the same time he was diagnosed with Factor V Leiden blood clot disorder in approximately 2001, however, contemporaneous service treatment records do not document treatment for or a diagnosis of CAD or any other heart disorder.  At his March 2012 Board hearing, the Veteran claimed Dr. N. diagnosed his heart condition as CAD in March 2001.  Examination of these records did not reflect any diagnoses for any heart disorders and, in fact, did document regular cardiac rhythm without murmurs or gallops and symmetrical peripheral pulses.  The Veteran also claimed during his March 2012 Board hearing that he discussed his CAD diagnosis during treatment at The Heart Center.  An April 2002 treatment note from The Heart Center indicated that the Veteran's DVT and Factor V Leiden mutation caused excessive blood coagulation, and a heart examination was normal.  The Veteran denied chest pains and palpitations and reported he had no shortness of breath.  The only reference to CAD in this April 2002 examination report is the Veteran's reported family history.

In a February 2005 dental record, the Veteran denied heart problems or angina, yet reported having a heart murmur.  The Veteran indicated he had heart murmurs at age 14 but that none had been detected since then.  A February 2005 heart murmur screening was negative.

In a March 2010 VA examination conducted in relation to the Veteran's claim of service connection for hypertension, a cardiac examination found regular heart rate and rhythm, normal size and sounds, no palpitations, and no objective evidence of any cardiac disease or hypertensive heart disease.

Post-service treatment records do not document any complaints of heart trouble and examinations do not reveal any diagnoses of any heart disorders or symptoms of heart difficulty.  However, in June 2010, the Veteran was hospitalized for chest pain and tightness and shortness of breath.  Hematology doctors diagnosed a clot in the lung (pulmonary embolism) and instructed the Veteran to return to the clinic if he experienced worsening chest pains or shortness of breath.  Physical examination of the heart was normal.  Again in October 2014, the Veteran reported to a VA emergency room with chest pain, shortness of breath, and right leg swelling.  The Veteran reported a history of pulmonary embolism with the most recent occurrence being in June 2010.  An EKG revealed no acute changes and chest x-rays were within normal limits.  The Veteran declined a chest CT scan, and the physician instructed the Veteran to return if he experienced worse pain, swelling, chest pain, or shortness of breath.

Following a comprehensive review of the entire record, the Board finds that the preponderance of evidence weighs heavily against a finding that the Veteran has or has ever had a heart disorder, to include CAD, which was caused or aggravated by his military service.  In a service connection claim, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, however, the competent medical evidence of record does not demonstrate that the Veteran has or has ever had a diagnosed heart disorder, to include CAD.

Medical diagnosis involves questions that are beyond the range of common knowledge and require the special knowledge and experience of a trained physician.  Although the Federal Circuit has found instances where a lay person is competent to establish a diagnosis of a simple condition, whether the Veteran has a heart disorder is a medically complex question which laypersons, such as the Veteran, are not competent to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board ascribes significant weight to the March 2010 VA examiner and the myriad of other medical professionals who have examined the Veteran throughout the record and did not find any heart disorders.

The Board has considered the Veteran's statements that he was diagnosed with CAD in approximately 2000 or 2001 while in service.  While the Veteran is competent to report a contemporaneous medical diagnosis, the Board may not conclude lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanon v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, in determining credibility, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements  made during treatment.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider consistency with other evidence of record).  Although the Veteran claims he was diagnosed with CAD, medical treatment reports at the time he claims to have been diagnosed or otherwise discussed a diagnosis include normal heart examinations, and do not diagnose CAD or any other heart disorder.  Further, the Board finds it highly significant that in multiple records thereafter the Veteran specifically denied heart problems, and reasonably concludes that had the Veteran been diagnosed with or experienced symptoms of a heart disorder that he would have reported this while seeking medical treatment, rather than denying heart problems.  Moreover, the Board recognizes that the Veteran's wife is a registered nurse, however at no time during the pendency of this appeal has ever claimed to be competent to diagnose a heart disorder, diagnosed any heart disorder, or related any heart disorder to the Veteran's military service.

The existence of a current disability is required to prevail on a claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the appeal period or even shortly before the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As noted above, no medical professional of record has ever diagnosed any heart disorder whatsoever at any point during the appeal period or shortly before the claim was filed.  Absent a competent diagnosis, the Veteran's claim is not valid and the Board is precluded from granting service connection.

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim for service connection for a heart disorder, to include CAD, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder, to include coronary artery disease, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


